Citation Nr: 0402041	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis 
and cruris with onychomycosis of the left great toenail, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left knee sprain, currently evaluated as zero percent 
disabling.

3.  Entitlement to an increased evaluation for osteoarthritis 
of the ankles, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1982 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A video conference hearing was held in June 2003, before the 
undersigned, a Veterans Law Judge sitting in Washington, 
D.C., who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

The Board will address the three issues listed on the title 
page of this action.  It is clear from the record that the 
veteran timely appealed these issues to the Board.  It is 
unclear, however, whether the veteran subsequently attempted 
to withdraw several of them.  Given that the veteran has not 
clearly withdrawn any of the three issues listed on the title 
page of this action, the Board finds that they are in 
appellate status.

Furthermore, the Board notes that in a February 2000 
decision, the RO reduced the veteran's 10 percent rating for 
osteoarthritis of the ankles to zero percent disabling 
effective May 1, 2000.  Subsequently, in a January 2001 
decision, the RO restored the 10 percent rating effective May 
1, 2000, effectively without interruption.  Therefore, the 
restoration issue is moot, and the Board will address whether 
a rating in excess of 10 percent is warranted for 
osteoarthritis of the ankles.


REMAND

The Board finds that current medical examinations with 
respect to the issues on appeal are required before 
addressing the issues on appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran 
as to what evidence is needed 
to support his claims, which 
are listed on the title page of 
this action, what evidence VA 
will develop, and what evidence 
the veteran must furnish to 
warrant a favorable decision.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him for tinea pedis and cruris 
with onychomycosis of the left 
great toenail, residuals of a 
left knee strain, and 
osteoarthritis of the ankles. 
When the requested information 
and any necessary authorization 
are received, the RO should 
obtain a copy of all indicated 
records.

2.  The Board notes that the appellant's 
service- connected left great toe skin 
disorder is rated under Diagnostic Code 
7813. In this regard, the Board notes 
that during the course of the appellant's 
appeal, the schedular criteria by which 
skin disabilities are rated were revised. 
The new criteria have been in effect 
since August 30, 2002. 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The Board 
concludes that the appellant should be 
afforded the opportunity to have his 
claim reviewed under the most favorable 
version of the applicable rating 
criteria.  Therefore, the RO should 
arrange the veteran to be provided a VA 
dermatologic examination.  

?	The dermatologic examiner is 
requested to determine the nature 
and extent of the veteran's 
service-connected tinea pedis and 
cruris with onychomycosis of the 
left great toenail.  The examiner 
should determine the extent and 
manifestations of the appellant's 
tinea pedis and cruris with 
onychomycosis of the left great 
toenail. The examiner should 
specifically note whether there 
are any residual scars that are 
superficial, unstable, poorly 
nourished, with repeated 
ulceration, or painful on 
objective demonstration. (A 
superficial scar is one not 
associated with underlying soft 
tissue damage, and an unstable 
scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.) 

?	With regard to the service-
connected tinea pedis and cruris 
with onychomycosis of the left 
great toenail, the examiner 
should comment on the size, 
degree of any pain, ulceration, 
and/or limitation of function of 
the left, great toe. 

?	The examiner should be provided 
with the claims file and must 
review the entire claims file in 
conjunction with the examination.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the degree of 
severity of the service-connected 
osteoarthritis of the ankles and 
residuals of a left knee strain.  All 
tests and studies deemed appropriate 
should be performed and all clinical 
findings should be reported in detail.  

?	The examiner should describe any 
symptomatology due to the 
veteran's service-connected 
osteoarthritis of the ankles and 
residuals of a left knee strain. 
Any indicated studies, including 
an x-ray study and range of 
motion testing of the affected 
joint in degrees, should be 
performed.

?	In reporting the results of range 
of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied 
by pain. The examiner should be 
requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.

?	Tests of joint motion against 
varying resistance should be 
performed. The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described. To the 
extent possible the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.

?	The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated 
use or during flare-ups. If this 
is not feasible, the examiner 
should so state.

?	The claims folder should be made 
available to the examiner for 
review before the examination.  

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims in light 
of any recent amendments to the law, 
including the old and amended versions of 
38 C.F.R. § 4.118, Diagnostic Codes 7813 
effective prior to and after August 30, 
2002; 38 C.F.R. § 4.40, 4.44, 4.45; and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include a review of all 
pertinent laws and regulations and should 
reflect RO consideration of all pertinent 
evidence received since issuance of the 
most recent supplemental statement of the 
case in January 2001.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should be provided an opportunity to respond.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




